Citation Nr: 0639454	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  01-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left foot 
disorder.

2.  Entitlement to service connection for a right foot 
disorder, including as secondary to a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO). 

These claims have been remanded multiple times for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

In a VA Form 21-4138, Statement in Support of Claim, the 
veteran stated he wanted to clarify his claim for service 
connection for a right foot disorder in that it should be a 
claim for service connection for a right leg disorder.  The 
claim for service connection for a right foot disorder has 
been perfected for appellate review, and the Board will 
adjudicate the claim in this decision.  However, it refers 
the issue of service connection for a right leg disorder for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  (It is noted that the claim 
for service connection for a right leg disorder as being 
secondary to a left foot disorder was previously denied in a 
September 1995 rating decision.)

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Service connection for a left foot disorder was denied by 
the Board in an August 1994 decision.  It was held that there 
was competent evidence of pre-service existence of a left 
foot disorder, but there was no competent post-service 
evidence that the pre-service disorder was made worse by 
service.

2.  An application to reopen the claim for service connection 
for a left foot disorder was denied in a September 1995 
rating decision.  The veteran was notified of the decision, 
including his appeal rights, and he did not appeal the 
decision.

3.  The evidence received since the September 1995 rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for a left foot 
disorder, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  There is no competent evidence of post service right foot 
disorder.  


CONCLUSIONS OF LAW

1.  The August 1994 Board decision, which denied service 
connection for a left foot disorder, and the September 1995 
rating decision, which denied reopening the claim for service 
connection for a left foot disorder, are final.  38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1103 (2006).

2.  The evidence received since the September 1995 rating 
decision, which denied reopening the claim for service 
connection for a left foot disorder, is not new and material, 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  A right foot disorder was not incurred in or aggravated 
by service and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110. 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in June 2001 and May 2006 letters.  In both letters, VA 
informed the veteran that it would make reasonable efforts to 
help him get the evidence necessary to substantiate his 
claims, but that he must provide enough information so that 
VA could request any relevant records.  The veteran was put 
on notice that VA has the responsibility of obtaining any 
records held by a federal government agency.  He was also 
told to submit any evidence in his possession that pertained 
to the claims.

This case involves two, different types of issues, and thus 
the evidence necessary to substantiate each claim is 
different.  For the claim for service connection for a right 
foot disability, VA stated in the May2006 letter that the 
veteran must submit evidence of a physical or mental 
disability and that a service-connected disability caused or 
aggravated an additional disability.  Also, it is clear that 
the veteran is aware of the evidence necessary to 
substantiate this claim, as he argues that because of the 
left foot disorder (for which he seeks service connection), 
he developed a right foot disorder.  This is what the 
evidence must show to substantiate the claim for secondary 
service connection.  

For the claim for service connection for a left foot 
disorder, this claim was previously denied and thus the 
veteran must submit new and material evidence in order to 
reopen the claim.  The Board specifically remanded the claim 
in May 2006 for VA to comply with the VCAA in how it related 
to claims that were previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In the May 2006 letter, VA 
defined new and material evidence and stated that the claim 
had been previously denied because no new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a left foot disorder.  
While the letter failed to inform the veteran of what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial, the Board finds 
that the veteran has not been prejudiced by such for two 
reasons.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

First, the veteran was informed in August 1994 why his claim 
for service connection for a left foot disorder was denied.  
In the decision, the Board found that a left foot disorder 
had clear and unmistakably existed prior to service, which 
was a fact the veteran had conceded.  The Board then stated 
that, "The question presented in his case is whether the 
pre[-]service disability was aggravated in service."  It 
explained how the medical evidence of record established no 
increase in the disability during service and, as a result, 
service connection could not be granted for the left foot 
disorder.  This informed the veteran of the reason his claim 
was denied, which was that the evidence did not show 
aggravation of the disability during service.

Second, and more importantly, it is clear that the veteran 
has actual knowledge of the evidence necessary to 
substantiate his claim.  For example, in a VA Form 21-4138, 
received in November 2001, he stated that his left foot had 
been "continuously aggravated due to all the marching, the 
active duty details, the lancing of the foot, and the 
military shoes he was required to wear" while in service.  
Thus, he is aware that his claim had been denied previously 
because of the lack of evidence of aggravation of his 
condition while in service.  

It is for these two reasons that the Board does not find that 
the veteran has been prejudiced by VA's failure to provide 
him with this information in connection with his application 
to reopen.  Additionally, it is for these reasons that the 
Board disagrees with the veteran's assertion in the December 
2006 informal hearing presentation (submitted by his 
representative) that a remand is necessary to inform the 
veteran of the evidence needed to reopen his claim in 
compliance with Kent.  Again, it is clear that the veteran is 
aware of the evidence necessary to both reopen the claim and 
substantiate the claim for service connection.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
the present appeal, the May 2006 VCAA notice to the veteran 
included these elements.  

It must be noted that the veteran was not notified of all the 
VCAA requirements before initial consideration of his claim, 
particularly the one for service connection for a right foot 
disorder, which is not proper procedure.  However, the Board 
finds that the veteran has not been prejudiced by such.  See 
id.  Following the May 2006 letter, which informed him of the 
evidence necessary to substantiate the claim, the veteran 
submitted a statement wherein he indicated he had no 
additional evidence to submit.  Additionally, the claim was 
subsequently readjudicated in August 2006, when VA issued a 
supplemental statement of the case.  For these reasons, the 
veteran has not been prejudiced by the timing of a fully-
compliant VCAA letter.  See id.

VA has obtained VA treatment records and private medical 
records identified by the veteran.  The veteran has submitted 
private medical records as well.  It had already been 
established that the veteran's service medical records were 
lost, most likely due to the 1973 fire at the National 
Personnel Records Center (NPRC).  In this appeal, VA 
attempted to obtain the Surgeon General Office (SGO) records, 
but the NPRC stated that there were no SGO records.  

VA has not provided the veteran with a medical examination in 
connection with the claims on appeal.  Under the law, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); see 
also 38 C.F.R. § 3.159(c)(4) (2006).

As to the claim for service connection for a right foot 
disorder, there is no competent evidence of a right foot 
disorder or evidence of persistent or recurrent diagnosis 
associated with the right foot.  See id.  As to the veteran's 
application to reopen the claim for service connection for a 
left foot disorder, as will be explained in more detail 
below, the veteran has not brought forth new and material 
evidence to reopen this claim.  See 38 C.F.R. § 
3.159(c)(4)(iii) (stating that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured).  For these 
reasons, the Board finds that VA was not under an obligation 
to provide examinations in connection with these claims.

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA and has stated he had no other 
evidence to submit in connection with his claims.

II.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Section 3.310(a) of Title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability which derives from 38 U.S.C.A. § 1110, provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2006).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b) (Oct. 2006); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Pursuant to 38 U.S.C.A. §§ 7104 and 7105(c), final decisions 
by the Board and the RO may not thereafter be reopened and 
allowed.  The exception to this rule is described under 
38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, [VA] shall reopen the claim 
and review the former disposition of the claim."  Therefore, 
once a decision becomes final, absent the submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The legal standard of what constitutes "new and material 
evidence" was amended in August 2001 and applies 
prospectively to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified 
at 38 C.F.R. § 3.156(a) (2006)).  Here, the application to 
reopen the claim for service connection for a left foot 
disorder was filed before August 2001, and thus the former 
standard applies.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

A.  Left Foot Disorder

The veteran contends that his foot was aggravated while in 
service. 

Service connection for a left foot disorder was denied by the 
Board in an August 1994 decision.  The relevant evidence of 
record at that time was private medical records, VA treatment 
records, VA examination reports, and the veteran's 
application for benefits.  The veteran argued that he should 
have never been accepted for service because of his missing 
toe on his left foot.  He stated that during service, he had 
to have his left foot lanced because of the considerable pain 
he was in.  He also stated he was recommended to file for 
disability benefits at discharge as a result of his left 
foot.  

The Board determined that a left foot disorder clearly and 
unmistakably existed prior to service, which it based on 
medical records dated prior to the veteran's entrance into 
service.  It determined that the condition was not aggravated 
beyond the natural progress of the disease process during 
service, which was based upon a medical opinion.  That 
decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.  

In May 1995, the veteran submitted an application to reopen 
the claim for service connection for a left foot disorder.  
He submitted a private medical record, which showed a post 
service left foot disorder.  In a September 1995 rating 
decision, the RO determined that the additional evidence 
received did not constitute new and material evidence, as it 
was cumulative of evidence already of record.  He was 
notified the decision along with his appeal rights, and he 
did not appeal the decision.  Therefore, it is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board has reviewed the evidence received since the 1995 
denial and finds that none of it is new and material 
evidence.  At the time of the 1995 denial, there was evidence 
of a pre-service left foot disorder, a lack of evidence of 
aggravation beyond the natural progress of the disease 
process of the disorder during service, and evidence of post 
service left foot disorder.  The additional evidence received 
consists of VA treatment records, private medical records, a 
statement from the veteran's wife, and the veteran's 
contentions.  Some of the medical records are duplicative, 
and cannot constitute new and material evidence.  See 
38 C.F.R. § 3.156(a).  None of the evidence received since 
the 1995 rating decision cures the defect of the lack of 
competent evidence of aggravation during service beyond the 
natural progress of the disease process.  Instead, the 
relevant medical records show post service treatment for or 
complaints of left foot pain.  This cannot constitute new and 
material evidence, as they merely confirm a fact that was 
already of record at the time of the last denial.  See Cox v. 
Brown, 5 Vet. App. 95, 99 (1993).  

While the veteran and his spouse have alleged that the 
veteran's left foot was aggravated during service, such 
argument had been made at the time of the last final denial 
and thus it is cumulative and redundant of the evidence that 
was of record at the time of the September 1995 rating 
decision.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Regardless of the duplicative nature of these statements, 
their statements would not be competent to reopen the claim 
for service connection for residuals of a fracture to the 
right elbow, as that requires a medical opinion.  See Moray 
v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the 
September 1995 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a left foot disorder, 
and thus cannot constitute new and material evidence to 
reopen the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, 
the application to reopen such claim is denied.

B.  Right Foot Disorder

The veteran asserts that he has developed a right foot 
disorder as a result of the left foot disorder because he has 
to walk differently.  The RO has considered the claim on a 
direct basis and secondary basis.  The evidence of record 
shows that the veteran's left leg is shorter than the right 
leg; however, there is no competent evidence that the veteran 
has developed a right foot disorder either due to service or 
a service-connected disability.  The veteran is not service 
connected or any disability.  Without competent evidence of a 
current disability, service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

While the veteran has stated he has a right foot disorder, he 
is not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a right foot disorder, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

The application to reopen the claim for service connection 
for a left foot disorder is denied.

Service connection for a right foot disorder, to include as 
secondary to a left foot disorder, is denied.


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


